Citation Nr: 0710881	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for right ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral tinnitus.

3.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating higher than 
10 percent for degenerative disc disease of the lumbothoracic 
spine.

5.  Entitlement to an initial disability rating higher than 
10 percent for degenerative disease of the cervical spine.

6.  Entitlement to service connection for left ear hearing 
loss.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active military service from October 1974 to 
January 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.  

This case was previously before the Board in February 2005, 
wherein the veteran's claims were remanded to ensure due 
process.  The case has been returned to the Board for 
appellate consideration.

Unfortunately, however, still further development of the 
evidence is required before the Board can adjudicate the 
veteran's pending claims of entitlement to increased initial 
disability evaluations for his right ear hearing loss, 
degenerative disc disease of the lumbothoracic spine, 
degenerative disease of the cervical spine, and PTSD, as well 
as his claim of entitlement to service connection for left 
ear hearing loss.  The claims are being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify the 
veteran if further action is required on his part.




FINDING OF FACT

VA's rating schedule does not provide for an evaluation 
higher than 10 percent for bilateral tinnitus; the veteran 
already has this rating, and his tinnitus does not present an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  


CONCLUSION OF LAW

There is no legal basis for the assignment of an evaluation 
higher than 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic 
Code 6260 (as in effect prior to and from June 23, 2003); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an evaluation in excess of 10 percent 
for tinnitus, specifically a 10 percent evaluation for each 
ear.  The March 2003 rating decision granted service 
connection for this condition and assigned a 10 percent 
disability rating retroactively effective from February 1, 
2003.  The veteran filed a notice of disagreement, requesting 
an increased disability evaluation, including separate 10 
percent ratings for each ear.  The RO continued to assign a 
10 percent evaluation under Diagnostic Code (DC) 6260 because 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  See 
Chairman's Memorandum No. 01-05-08 (April 28, 2005).  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  See 
38 C.F.R. §4.87, Diagnostic Code 6260.  Additionally, the 
record does not present, and it has not been asserted, that 
the record presents such an exceptional or unusual disability 
picture as to warrant the assignment of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. § 3.321 
(2006).  In this regard, the Board notes that there has been 
no demonstration that the service-connected tinnitus is 
productive of marked interference with employment, beyond 
that contemplated in the current 10 percent rating, nor 
productive of frequent hospitalization, as to prevent the use 
of the regular rating criteria.  In sum, the Schedule for 
Rating Disabilities is shown to provide a fair and adequate 
basis for rendering a decision in this case.  Consequently, a 
higher rating on an extraschedular basis is not warranted.  

As there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.


REMAND

During the pendency of the veteran's appeal, the criteria for 
evaluating disability of the spine were amended effective 
September 23, 2002, and effective September 26, 2003.  The 
criteria for evaluating intervertebral disc syndrome (IVDS) 
under 38 C.F.R. § 4.71a, DC 5293 (2002) were revised 
effective September 23, 2002.  Subsequently, the criteria for 
rating all spinal disabilities were revised and renumbered, 
including DC 5293, effective September 26, 2003.  
See 38 C.F.R. § 4.71a, DC 5235-5243 (2006).  The record does 
not reflect RO consideration of the cervical and 
lumbothoracic spine disabilities under the amended criteria 
effective from September 23, 2002 and effective from 
September 26, 2003.

The Board additionally notes that since the most recent VA 
general medical examination, in June 2002, the veteran has 
asserted that his degenerative disc disease of the 
lumbothoracic spine, and degenerative disease of the cervical 
spine, have worsened.  Additional VA examination to obtain 
more current findings in this regard would be useful in 
evaluating the appeal.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

Similarly, while the veteran underwent a VA audiological 
examination in July 2002, he alleged in a May 2005 statement 
that his hearing loss had worsened, and submitted a more 
recent, May 2005 uninterpreted private audiological 
evaluation report.  Nonetheless, this evaluation report did 
not provide the objective clinical findings necessary to 
properly evaluate his service-connected right ear hearing 
loss disability under the Schedule for Rating Disabilities 
(Rating Schedule).  Furthermore, the private audiological 
evaluation report described the veteran's hearing loss as 
"bilateral," which suggests that the veteran's left ear 
hearing loss may be sufficient to be considered a disability 
for VA purposes under 38 C.F.R. § 3.385.  See 38 U.S.C.A. 
§ 5103A(d).  Additional VA examination to obtain more current 
findings in this regard would be useful in evaluating the 
appeal.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  

While the Board realizes the veteran underwent a VA PTSD 
examination in July 2002, the report of that evaluation does 
not provide the objective clinical findings necessary to 
properly evaluate the current severity of this condition.  In 
particular, it is unclear from the medical evidence of record 
whether, as the veteran alleges, his PTSD is worse now than 
it was during that evaluation nearly five years ago.  As 
such, in order to effectively evaluate the veteran's PTSD, 
more recent objective characterizations of the condition and 
its associated symptomatology, as well as a more recent 
Global Assessment of Functioning (GAF) score - including an 
opinion as to the basis of the score, would be useful in 
adjudicating the appeal.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

In addition, on March 3, 2006, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are:  1) 
veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Because the Court's decision is 
premised on the five elements of a service connection claim, 
it is the consensus opinion within the VA that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a "service 
connection" claim.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  In this regard, the 
Board finds that the March 2005 VCAA notification letter 
regarding the veteran's claims of entitlement to service 
connection for left ear hearing loss and entitlement to 
increased initial disability evaluations for his right ear 
hearing loss, PTSD, degenerative disc disease of the 
lumbothoracic spine, and degenerative disease of the cervical 
spine, is insufficient.  

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Send the veteran an explanation of the 
information and evidence needed to 
establish a disability rating and an 
effective date in the event of an award of 
benefits with regard to the issues on 
appeal.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

3.  Schedule the veteran for VA orthopedic 
and neurologic examinations in order to 
assess the current severity of the 
veteran's degenerative disc disease of the 
lumbothoracic spine, and degenerative 
disease of the cervical spine.  All 
necessary testing should be done, including 
X-ray examination and range of motion 
findings in degrees, and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  To facilitate making this 
determination, the examiner must review all 
relevant evidence in the veteran's claims 
file, including a copy of this remand. 

The examiner should express an opinion as 
to whether pain significantly limits 
functional ability during flare-ups or when 
the spine is used repeatedly over a period 
of time.  The examiner should also 
determine whether there is weakened 
movement, premature/excess fatigability, or 
incoordination. If feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
loss due to such factors.  If no opinion 
can be rendered, an explanation should be 
set forth.  

Please provide a copy of the radiology 
report confirming X-ray findings of 
arthritis and discuss the nature and extent 
of such.  The examiner also should indicate 
whether the veteran has sciatic 
neuropathy/radiculopathy involving the 
lower extremities.  The examiner should 
also note as medical history whether there 
are incapacitating episodes requiring bed 
rest as prescribed by a physician, and if 
so, how often and for how long.  

4.  Schedule the veteran for audiologic 
evaluation, including an audiogram and 
Maryland CNC speech recognition test, to 
determine the severity of his right 
ear hearing loss, as well as to determine 
whether he currently has sufficient left 
ear hearing loss to meet the threshold 
requirements of 38 C.F.R. § 3.385.  

5.  Schedule the veteran for a VA 
psychiatric examination to ascertain the 
current severity and manifestations of his 
service-connected PTSD.  Conduct all 
testing and evaluation indicated.  
The claims file must be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and he 
or she is asked to indicate that he or she 
has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report, 
and should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings to 
each diagnosed disorder.  

The examiner should, if possible, indicate 
what specific symptoms are attributable to 
the service-connected PTSD, as opposed to 
symptoms referable to any other disability 
(whether mental and/or physical).  If it is 
not possible or feasible to make this 
differentiation, please expressly indicate 
this and explain why this cannot be done.  
Please also discuss the rationale of all 
opinions provided.  

The examiner should also assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what the 
assigned score represents.  If possible, 
the examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, since May 2002, 
including an explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
Any indications that the veteran's 
complaints or other symptomatology are not 
in accord with the objective findings on 
examination should be directly addressed 
and discussed in the examination report.  

6.  The RO should consider all additional 
evidence received since issuance of the 
most recent SSOC, in November 2006, and 
readjudicate the issues on appeal.  With 
regard to evaluating the cervical and 
lumbothoracic spine disabilities, 
consideration must be expressly given to 
all applicable rating criteria, as 
effective prior to, and from, September 23, 
2002, and as effective from September 26, 
2003.  If any benefit sought remains 
denied, the RO should issue a supplemental 
statement of the case and afford the 
appropriate opportunity to respond.  If the 
maximum benefit sought is not granted as to 
the cervical and lumbothoracic spine 
disabilities, the SSOC must specifically 
outline the criteria for rating 
intervertebral disc syndrome, and for 
rating all spine disabilities, as amended 
effective September 23, 2002 and effective 
September 26, 2003.  Thereafter, the case 
should be returned to the Board, as 
warranted.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


